Per Curiam.
The habeas court denied the petition for a writ of habeas corpus and denied the petitioner’s request for certification to appeal to this court. After a careful review of the record and briefs, we conclude *904that the petitioner has not demonstrated that the issues are debatable among jurists of reason, that a court could resolve the issues in a different manner or that the questions are adequate to deserve encouragement to proceed further. See Simms v. Warden, 230 Conn. 608, 616, 646 A.2d 126 (1994).
The appeal is dismissed.